Citation Nr: 0916947	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  07-38 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected low back strain.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected degenerative joint disease 
of the left hip.  

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected degenerative joint disease of the right 
hip.  

4.  Entitlement to an effective date prior to October 30, 
2006, for the award of service connection for degenerative 
joint disease of the left hip.

5.  Entitlement to an effective date earlier than October 30, 
2006, for the assignment of a compensable evaluation for the 
service-connected degenerative joint disease of the right 
hip.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran.


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1993 to March 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in a hearing at the RO in September 2008.  

In the November 2007 Statement of the Case (SOC), the RO 
addressed the Veteran's claim for an increased evaluation for 
the service-connected fracture distal one-third right tibia 
and fibula.  The Veteran did not, however, file a timely 
Substantive Appeal with respect to that issue.  Accordingly, 
the issue is not presently before the Board.  See 38 C.F.R. 
§ 20.200; 20.204; 20.302.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  Beginning April 12, 2007, the service-connected low back 
strain is shown to be productive of a disability picture that 
more nearly approximates forward flexion of the thoracolumbar 
spine of 30 degrees or less; no objective neurological 
manifestations are shown.

3.  During the period on appeal, the Veteran's service-
connected degenerative joint disease of the left hip is not 
shown to be productive of flexion limited to 30 degrees, or 
limitation of abduction with motion lost beyond 10 degrees.  

4.  Beginning April 12, 2007, the service-connected 
degenerative joint disease of the right hip is shown to be 
productive of a disability picture that more nearly 
approximates flexion limited to 30 degrees.

5.  The record shows that entitlement to service connection 
for a left hip disorder did not arise prior to October 30, 
2006.

6.  A claim for an increased evaluation for the service-
connected degenerative joint disease of the right hip was 
received on October 30, 2006; an increase in disability was 
not factually ascertainable within one year of the claim; the 
Veteran's freestanding claim for an earlier effective date is 
barred.


CONCLUSIONS OF LAW

1. The criteria for the assignment of a 40 percent 
evaluation, but not more, for the service-connected low back 
strain are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, including Diagnostic Codes 5235 
to 5243 (2008).  

2. The criteria for an evaluation in excess of 10 percent for 
the service-connected degenerative joint disease of the left 
hip have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5250 to 5255 (2008).

3.  The criteria for the assignment of a 20 percent 
evaluation, but not more, for the service-connected 
degenerative joint disease of the right hip are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, including Diagnostic Code 5250 to 5255 (2008).  

4.  The criteria for an effective date earlier than October 
30, 2006, for the award of service connection for 
degenerative joint disease of the left hip, have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.400 (2008).

5.  The criteria for an effective date earlier than October 
30, 2006, for the award of a compensable evaluation for 
degenerative joint disease of the right hip, have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

According to VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify a claimant and his or her representative of the 
information and evidence (1) not of record that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  See 38 
U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  (Pursuant to 
recent regulatory revisions, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, has been removed from that 
section effective May 30, 2008. 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).)

In Mayfield v. Nicholson, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) reaffirmed 
principles set forth in earlier Federal Circuit and United 
States Court of Appeals for Veterans Claims (Court) cases in 
regard to the necessity of both a specific VCAA notification 
letter and an adjudication of the claim at issue following 
that letter.  499 F.3d 1317 (Fed. Cir. 2007); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  This line of decisions 
reflects that a comprehensive VCAA letter, as opposed to a 
patchwork of post-decisional documents (e.g., Statements or 
Supplemental Statements of the Case), is required to meet 
VA's notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a pre-adjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case (SSOC), when issued 
following a VCAA notification letter, satisfies the due 
process and notification requirements for an adjudicative 
decision for these purposes.

In the present case, the Veteran was notified by a January 
2007 RO letter of the information and evidence needed to 
substantiate and complete this appeal.  The January 2007 
letter also notified the Veteran that a disability rating and 
an effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
addition, the November 2007 Statement of the Case (SOC) 
informed the Veteran of the rating formulae for all possible 
schedular ratings pertinent to his claims.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, at a minimum, adequate notice in increased 
evaluation cases requires that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In September 2008, the RO sent the Veteran a notice letter 
satisfying the requirements of Vazquez-Florez.  Subsequently, 
in a September 2008 SSOC, the RO readjudicated the claims on 
appeal.  

In addition, VA has fulfilled its duty to assist the Veteran 
in obtaining identified and available evidence needed to 
substantiate his claim.  The Veteran's service treatment 
record (STR) and all post-service treatment records reported 
by the Veteran have been obtained; there is no indication of 
any missing records for which VA has not made adequate search 
efforts to date.  

Also, the Veteran was afforded a VA examination in April 
2007, for the purpose of evaluating the severity of the 
service-connected disabilities currently on appeal.  The 
Veteran has not asserted, and the evidence does not show, 
that his symptoms have increased in severity since that 
evaluation.  

Finally, the Veteran has been afforded a hearing before a 
Veterans Law Judge in which he presented oral argument in 
support of his claim.  

In summary, all relevant facts have been properly developed 
in regard to the Veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  For these 
reasons, although the Veteran has not specifically identified 
any potentially prejudicial errors, the Board finds that no 
prejudice to the Veteran will result from an adjudication of 
this appeal on the issues addressed below.  

II.  Analysis

Increased Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

With regard to the Veteran's claims for an increased 
evaluation for service-connected low back strain and 
degenerative joint disease (DJD) of the right hip, the U.S. 
Court of Appeals for Veterans Claims (Court) has held that in 
claims for increased rating VA must consider that a claimant 
may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time 
the increased rating claim is filed to the time a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

With regard to the Veteran's claim for an increased initial 
evaluation for service-connected DJD of the left hip, the 
Court has distinguished appeals involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service-connected.  In such cases, evaluation 
of the medical evidence since the effective date of the grant 
of service connection and consideration of the 
appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See id. at 126-27.  

The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods during the period of 
the Board's review.

The Board also notes that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher disability rating when 
functional loss due to limited or excessive movement, pain, 
weakness, excessive fatigability, or incoordination is 
demonstrated, to include during flare-ups and with repeated 
use, if those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  These provisions 
are to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Finally, where medical evidence shows that a veteran has 
arthritis, and where the diagnostic code applicable to the 
disability is not based on limitation of motion, a separate 
rating may be assigned if there is additional disability due 
to limitation of motion.  VAOPGCPREC 23-97 (July 1, 1997); 
see also Hicks v. West, 8 Vet. App. 417 (1995).   
 
Painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under DC 5003, 
even though there is no actual limitation of motion.  
VAOPGCPREC 09-98 (August 14, 1998) (citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991)). 


Evaluation of Service-Connected Low Back Strain

The Veteran's service-connected low back strain is currently 
evaluated as 20 percent disabling.  He contends that a higher 
evaluation is warranted.  

Disabilities of the spine, including intervertebral disc 
syndrome (IVDS), are evaluated under a General Rating Formula 
(38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (in effect for 
claims received beginning September 26, 2003)).  The criteria 
of the General Rating Formula are applied with and without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.

Under the General Rating Formula, a 10 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; muscle 
spasm, guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour; or a vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine, 
while a 100 percent evaluation is assigned for unfavorable 
ankylosis of the entire spine.

Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately. 
 

The Board also notes that IVDS may, in the alternative, be 
evaluated under the Formula for Rating IVDS Based on 
Incapacitating Episodes, 38 C.F.R. § 4.71a, Diagnostic Code 
5243.  The method resulting in the higher evaluation is 
applied. 

According to 38 C.F.R. § 4.71a Plate V, the normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  Also, 
the "combined range of motion" refers to the sum of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  

In the present case, the Veteran's claim for an increased 
evaluation was received in October 2006.  The evidence for 
the period under review includes VA medical center (VAMC) 
outpatient treatment (OPT) records and a VA examination 
report.  

First, an October 2006 VAMC OPT note shows that the Veteran 
presented for ongoing treatment.  On physical examination, 
the physician noted that the Veteran had no spinal or CVA 
(costovertebral angle) tenderness to palpation.  The 
diagnosis was chronic low back pain/lumbago.  

In April 2007, the Veteran underwent a VA examination.  The 
examiner reviewed the claims file and noted that an April 
2005 lumbar spine X-ray showed a normal lumbosacral spine.  
Also, no medical provider had diagnosed bowel or bladder 
incontinence, or other associated features or symptoms, 
related to the spine disorder.  

The examiner also documented the Veteran's current 
complaints, including intermittent, daily, low back pain.  
According to the Veteran, the pain, which was an ache-
grinding pain, occurred more at night.  He described the pain 
level as 8 out of 10.  The Veteran also described flare-ups, 
with pain intensity of 10 out of 10, occurring three times 
per month, and lasting around two hours with medication.  
They caused a loss of range of motion and, during flare-ups, 
the Veteran avoided moving and walking.  The Veteran also 
stated that the pain radiated to both legs in the hips and 
the lateral and posterior thighs and the inner area of the 
calf to the ankles, starting two years prior.  The Veteran 
also complained of intermittent numbness in the lower 
extremities in the right ankle and right foot, mostly in the 
right great toe, and the second toe and the third toe.  The 
numbness started two to three year prior.  Similarly, the 
Veteran experienced numbness in the left great toe and left 
fought and fifth toes, also starting 2 to 3 years prior.  

The Veteran indicated that he used a cane for the spine 
disorder approximately three times per week, and used an 
orthosis (brace) almost daily.  The examiner noted that he 
had neither device during the examination.  The examiner also 
noted that the Veteran experienced incapacitating episodes 
lasting 6 to 7 hours during the spring and summer of 2006.  

The examiner observed that the Veteran last worked in 
approximately July 2006.  Although the examiner found no 
functional effect on the Veteran's occupation, the Veteran 
avoided lifting over 5 to 6 pounds, could not standing or 
walk fast for prolonged periods; he had trouble picking 
things up and moving.  The Veteran reported similar 
limitations on his activities of daily living.  He reported 
being unable to throw a ball with his son, and play with his 
children.  

On physical examination, the examiner observed a limping gait 
reportedly due to a right knee and right shin condition; no 
assistive devices used.  There was flattening of the lumbar 
concavity.  Lumbar flexion was zero to 40 degrees, with 
painful motion beginning at 20 to 40 degrees.  Extension was 
to 13 degrees, with painful motion beginning at 10 to 13 
degrees.  Right lateral flexion was to 11 degrees, with 
painful motion beginning at 10 to 11 degrees.  Left lateral 
flexion was to 11 degrees, with painful motion beginning at 
10 to 11 degrees.  Right rotation was to 12 degrees, with 
painful motion beginning at 11 to 12 degrees.  Left rotation 
was to 16 degrees, with painful motion beginning at 15 to 16 
degrees.  The examiner found no additional range of motion 
loss due to fatigue, weakness, lack of endurance, or 
incoordination following repetitive use.  

In addition, the VA examiner found tenderness in the lumbar 
spine area and lateral muscles, but no muscle spasm or lumbar 
weakness.  There was guarding of movement due to pain.  Left 
straight leg raise caused left hip pain; right straight leg 
raise caused right hip pain and right knee pain.  

Sensation was intact to pinprick on feet and legs; sensation 
was intact to light touch on feet and legs.  Leg muscles 
appeared symmetrical bilaterally.  Leg strength was normal 5 
out of 5 bilaterally.  Leg strength with hip flexion was 
normal 5 out of 5 bilaterally; knee flexion was normal 5 out 
of 5 bilaterally; ankle flexion was normal 5 out of 5 
bilaterally; great toe flexion was normal 5 out of 5 
bilaterally.  The examiner observed that the muscle 
examination was difficult due to pain.  

The examiner found no objective findings of any lumbar 
radiculopathy.  She provided a diagnosis of residuals, low 
back strain.  

In an April 2007 VAMC OPT treatment note, the Veteran's 
complaints of low back pain sometimes radiating down the 
lower right extremities were noted.  On physical examination, 
the Veteran's lumbar spine was tender to palpation.  Straight 
leg raising (SLR) was positive at 45 degrees and there was 
decreased range of motion.  There were good pedal pulses.  
Neurological examination was normal.  The impression was low 
back pain/lumbago.  

An April 2007 physical therapy note indicated that the 
Veteran had intermittent low back pain, which the Veteran 
described as 5 out of 10.  The Veteran reported a slight 
reduction in right sided symptoms.  

In a January 2008 OPT note, the Veteran's complaints included 
low back pain with radiation down both legs.  On physical 
examination, the physician found no spinal or CVA tenderness 
to palpation.  There were good pedal pulses.  Neurologic 
examination was normal.  The physician noted that a November 
2007 examination report indicated an unremarkable MRI of the 
lumbar spine.  A January 2008 nerve conduction study and 
electromyograph revealed unobtainable bilateral sural sensory 
responses; delayed right medial plantar sensory response; 
unobtainable left lateral plantar left medial plantar and 
right lateral plantar sensory responses.  There was poor 
effort and incomplete recruitment without denervation in the 
right and left gastrocnemii and anterior tibial muscles.  The 
impression was chronic low back pain/lumbago; probable 
sensory polyneuropathy.  

In support of his claim, the Veteran wrote in his October 
2006 claim that he suffers in constant, chronic low back 
pain.  Because of the pain, he was unable to stay in one 
position too long.  This prevented him from sleeping 
throughout the night.  Also, standing, sitting, and walking 
for long periods caused him discomfort.  In his July 2007 
Notice of Disagreement (NOD), the Veteran wrote that he was a 
33-year-old person, but did not have the physical abilities 
or lifestyle of a person his age.  Similarly, the Veteran 
testified during his September 2008 Board hearing that his 
back pain frequently, but not daily, radiated from his back 
to his legs, that he must use a back brace and cane, that he 
has muscle spasms, and that the weather affected the pain.  
He also testified that he was not working, and that he could 
no longer play ball, run with his kids, or pick them up.  He 
did take walks, but could not sit longer than 30 to 45 
minutes, do yard work, or lift anything over 10 pounds.  

In reviewing the medical and lay evidence above, the Board 
finds that the service-connected disability picture more 
nearly approximates the criteria for assignment of a 40 
percent evaluation beginning April 12, 2007.  Specifically, 
the April 2007 VA examiner found forward flexion was from 0 
to 40 degrees, but that there was painful motion beginning at 
20 to 40 degrees due to pain.  Resolving all reasonable doubt 
in favor of the Veteran, the Board finds that a 40 percent 
evaluation is warranted based on pain on movement shown to 
limit forward flexion to 20 degrees.  See Deluca.     

An evaluation higher than 40 percent is not warranted.  
First, the evidence does not show unfavorable ankylosis of 
the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, 
General Rating Formula.  Second, the objective evidence shows 
no separately ratable neurologic impairment.  See id. at Note 
(1).  Third, there is no evidence of additional limitations 
due to limited or excessive movement, weakness, excessive 
fatigability, or incoordination warranting a higher 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Finally, the 
criteria for incapacitating episodes are inapplicable, since 
the evidence does not show a present diagnosis of IVDS.  See 
38 C.F.R. § 4.71a, General Rating Formula, Note (6).  


Evaluation of Service-connected 
Degenerative Joint Disease of Left and Right Hip

The Veteran's service-connected DJD of the left and right hip 
are currently separately rated as 10 percent disabling.  The 
Veteran contends that each disorder warrants a higher 
evaluation.  

Disabilities of the hip and thigh are rated under the 
criteria of 38 C.F.R. § 4.71a, DC 5250 through 5255. 

The rating criteria of DC 5253 (impairment of the thigh) are 
as follows.  A 10 percent evaluation is assigned for either 
limitation of adduction (inability to cross legs) or for 
limitation of rotation (cannot toe-out more than 15 degrees 
with the affected leg).  A 20 percent evaluation is awarded 
for limitation of abduction with motion lost beyond 10 
degrees. 

Normal ranges of motion of the hip are from hip flexion from 
0 degrees to 125 degrees, and hip abduction from 0 degrees to 
45 degrees.  See 38 C.F.R. § 4.71, Plate II.

Under DC 5251 (limitation of extension of the thigh), a 10 
percent evaluation is assigned for extension limited to 5 
degrees.  

Under DC 5252 (limitation of flexion of the thigh), a 10 
percent evaluation is assigned for limitation of flexion to 
45 degrees.  A 20 percent evaluation is assigned for 
limitation of flexion to 30 degrees.  A 30 percent evaluation 
is assigned for limitation of flexion to 20 degrees.  And, a 
40 percent evaluation is assigned for limitation of flexion 
to 10 degrees.

The Board also notes that DC 5250 may be used when there is 
ankylosis; DC 5254 may be used when there is flail joint; and 
DC 5255 may be used when there is impairment of the femur.  

The evidence showing the severity of the service-connected 
DJD of the left and right hip during the period under review 
consists of VAMC OPT records and the results of a VA 
examination.  

First, the record includes an October 2006 VAMC OPT 
examination report.  In the report, the physician noted that 
a July 2005 hip X-ray showing DJD of both hips.  She provided 
a diagnosis of traumatic DJD and bilateral hip pains.  

In April 2007, the Veteran underwent a VA examination.  The 
examiner reviewed the claims file and noted the July 2005 hip 
X-ray showing moderate DJD characterized by narrowing of both 
hip joints. 

With regard to his left hip, the Veteran's complaints 
included a left hip problem beginning approximately 3 years 
prior.  He denied surgery and any injury to the left hip.  
The Veteran described the level of pain as 8 out of 10, but 
increasing to 10 out of 10 every day.  He reported no flare-
ups.  He did not use a brace, but would use a cane 4 to 5 
times per week.  The functional assessment of the effects on 
occupation and activities of daily living were consistent 
with those described during the spine examination, noted 
above.    

On physical examination, flexion was to 70 degrees with pain 
beginning at 35 degrees.  Extension was to 20 degrees with 
pain beginning at 20 degrees.  Internal rotation was to 25 
degrees with pain beginning at 25 degrees.  External rotation 
was to 22 degrees with pain beginning at 20 to 22 degrees.  
Abduction was to 30 degrees, with pain beginning at 30 
degrees.  Adduction was to 22 degrees, with pain beginning at 
20 to 22 degrees.  The examiner found no additional range of 
motion loss due to fatigue, weakness, lack of endurance, or 
incoordination following repetitive use.  There was no 
tenderness.

Based on her examination, the examiner provided a diagnosis 
of left hip DJD.  She determined that the left hip disorder 
was at least as likely as not due to the service-connected 
residuals, fracture of distal one-third right tibia /fibula, 
with hip pain altered gait due to shortening.  She indicated 
that this conclusion was reviewed with a physician.  She also 
noted that the left hip pain started approximately 3 years 
prior. 

With regard to the right hip, the Veteran's current 
complaints included constant right hip pain.  The Veteran 
described the level of pain as 7 out of 10, but increasing to 
10 out of 10 every day.  The Veteran reported no flare-ups.  
He did, however, describe falling if he got up too fast.  He 
did not use a brace, but would use a cane when going to the 
store or on a walk around the block.  The functional 
assessment of the effects on occupation and activities of 
daily living were consistent with those described during the 
spine examination, noted above.

On physical examination, flexion was to 60 degrees, with pain 
beginning at 25 to 60 degrees.  Extension was to 18 degrees 
with pain beginning at 15 to 18 degrees.  Internal rotation 
was to 27 degrees, with pain beginning at 22 to 27 degrees.  
External rotation was to 25 degrees with pain beginning at 25 
degrees.  Abduction was to 22 degrees, with pain beginning at 
20 to 22 degrees.  Adduction was to 16 degrees with pain 
beginning at 15 to 16 degrees.  The examiner found no 
additional range of motion loss due to fatigue, weakness, 
lack of endurance, or incoordination following repetitive 
use.  There was tenderness.  

The VA examiner provided a diagnosis of right hip strain with 
DJD associated with the service-connected residuals, fracture 
of distal 3rd right tibia/fibula with hip pain, altered gait 
due to shortening.  

In support of his claim, the Veteran reiterated his 
statements cited above in connection of the claim for an 
increased evaluation for the service-connected low back 
strain.

In comparing the symptoms of the Veteran's service-connected 
left hip DJD, as noted, to the rating criteria, the Board 
finds that the Veteran's symptomatology does not meet the 
criteria for assignment of the next higher, 20 percent, 
evaluation.  Even taking into consideration loss of motion 
due to pain, there is no evidence of flexion limited to 30 
degrees, under DC 5252, or limitation of abduction with 
motion lost beyond 10 degrees, under DC 5253, at any time 
during the period under review.  Further, the VA examiner 
found no range of motion loss due to fatigue, weakness, lack 
of endurance, or incoordination following repetitive use.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. 
App. at 207.  "Staged ratings" are also not warranted, 
since the schedular criteria for a higher rating were not met 
at any time during the period under appellate review.  See 
Hart, 21 Vet. App. 505.  

With regard to the service-connected right hip DJD, the Board 
finds that the service-connected disability picture more 
nearly approximates the criteria for assignment of a 20 
percent evaluation from April 12, 2007.  In particular, the 
April 2007 VA examiner found that flexion was limited to 25 
degrees due to pain.  Accordingly, a 20 percent evaluation is 
warranted.  See 38 C.F.R. § 4.71a, DC 5252; 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).   

An evaluation higher than 20 percent is not warranted, 
however, for the service-connected right hip DJD.  First, the 
evidence does not show limitation of flexion to 20 degrees, 
under DC 5252.  Further, the evidence does not show 
additional limitation of motion due to fatigue, weakness, 
lack of endurance, or incoordination following repetitive 
use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 
Vet. App. at 207.  Finally, the medical evidence does not 
show the presence of ankylosis, flail joint, or impairment of 
the femur.  Accordingly, DCs 5250, 5254, and 5255 are not for 
application.    

Extraschedular Consideration

The Board's findings above are based on schedular evaluation.  
The Board has also considered whether extraschedular 
evaluation is appropriate in this case.

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2007).  

However, to afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  
The Board may determine, in the first instance, that a 
veteran has not presented evidence warranting referral for 
extraschedular consideration, provided that it articulates 
the reasons or bases for that determination.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  This determination 
follows a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, the level of severity and 
symptomatology of the Veteran's service-connected disability 
must be compared with the established criteria found in the 
rating schedule for that disability.  Id. 

If the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, the Veteran's disability 
picture is contemplated by the rating schedule.  Therefore, 
the assigned schedular evaluation is adequate and no referral 
is required.  Id.

If the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology, and is 
found inadequate, the second step of the inquiry requires the 
Board to determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture shows the related factors discussed 
above, the final step requires that the case be referred to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination of 
whether the Veteran's disability picture requires the 
assignment of an extraschedular rating.  Id.

Here, the Board has considered, under the Thun three-step 
analysis, whether referral for extraschedular consideration 
is appropriate.  However, the applicable rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology for each service-connected disability on 
appeal.  

Furthermore, the evidence does not show marked interference 
with employment in excess of that contemplated by the rating 
schedule, frequent periods of hospitalization, or other 
evidence that would render impractical the application of the 
regular schedular standards.  

Therefore, the Board is not required to remand the Veteran's 
claim for consideration of extraschedular ratings under 38 
C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-9; 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


Entitlement to an Earlier Effective Date

The Veteran contends that earlier effective dates are 
warranted for the award of service connection for DJD of the 
left hip and for an increased rating for DJD of the right 
hip.   
 
The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.400 (2008). Except where specifically provided 
otherwise, the effective date for an award of compensation 
(service connection) and an award of increased evaluation 
will be the date of receipt of application or the date 
entitlement arose, whichever is later.  The effective date is 
determined based on the facts found.  38 U.S.C.A. § 5110(a); 
see 38 C.F.R. § 3.400. 

An effective date for a claim for increase may be granted 
prior to the date of claim if it is factually ascertainable 
that an increase in disability had occurred within one year 
from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§§ 3.400(o)(1) and (2) (2004); see Harper v. Brown, 10 Vet. 
App. 125, 126 (1997). 
 
Additionally, under 38 C.F.R. § 3.155(a) (2007), a veteran or 
a representative of a veteran can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
The benefit sought must be identified, but need not be 
specific.  See Stewart v. Brown, 10 Vet. App. 15, 18 (1997); 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

Under 38 C.F.R. § 3.157(b) (2005), once a claim for 
compensation has been allowed, receipt of a VA outpatient or 
hospital examination or admission to a VA hospital will be 
accepted as an informal claim for increased benefits.  See 
Servello, 3 Vet. App. at 199).  The date on the VA outpatient 
or hospital examination will be accepted as the date of 
claim.  38 C.F.R. § 3.157(b). 
 
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with a veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

For sake of clarity, the issues in the present case will be 
separately addressed based upon the effective date assigned 
for (1) the newly-awarded service connection claim, and (2) 
the increased rating claim.  

Service-Connected Degenerative Joint Disease 
of the Left Hip

In a May 2007 rating decision, the RO granted service 
connection for DJD of the left hip.  The RO based their 
determination on the results of an April 2007 VA examination 
(cited above) establishing that the left hip DJD was related 
to the service-connected residuals fracture of distal one-
third right tibia fibula.  The RO assigned an effective date 
of October 20, 2006, since that is the date the Veteran 
submitted a claim for chronic pain of "both hips."  In July 
2007, the Veteran filed a NOD, in which he asserted that he 
had been complaining about the condition much earlier.  

A review of the record shows, in fact, that the Veteran 
submitted a claim in October 2003, indicating that he was 
"experiencing problems with [his] hip."  The Veteran 
reiterated, in a January 2005 statement, that he had a "hip 
condition."    The Board notes that a July 2005 VA X-ray 
report (cited above) provided an assessment of DJD of both 
hips.  

An earlier effective date is not warranted, however.  
Although the medical evidence provided a diagnosis, the 
Veteran did not specifically claim service connection for a 
left hip disorder until the October 2006 claim.  More 
importantly, there was no medical evidence until the April 
2007 VA examination establishing that the disorder was 
proximately due to, the result of, or aggravated by the 
service-connected residuals fracture of distal one-third 
right tibia and fibula.  Accordingly, entitlement did not 
arise until April 2007.  See 38 C.F.R. § 3.400 (b); see also 
Wallin v. West, 11 Vet. App. 509, 512 (1998) (secondary 
service requires (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability).  

Since entitlement did not arise until April 2007, an 
effective date earlier than October 30, 2006, for the award 
of service connection for DJD of the left hip, is not 
warranted.  See 38 C.F.R. §  3.400(b).  

Service-connected Degenerative Join Disease 
Of the Right Hip  

In his October 2006 claim, the Veteran also claimed that a 
compensable evaluation was warranted for his right hip.  In 
the May 2007 rating decision, the RO assigned a 10 percent 
evaluation, effective October 2006, the date of claim.  In 
his July 2007 NOD, the Veteran disagreed with the effective 
date assigned.  He argued that he had been complaining as far 
back as December 2003 that the condition had increased in 
severity.  

The Board first notes by way of history that, in a July 2005 
rating decision, the RO granted service connection for 
residuals of right hip strain with degenerative joint 
disease, effective January 7, 2005.  Following the July 2005 
rating decision, the record includes an August 2005 Report of 
Contact, in which the Veteran's disagreement with the July 
2005 rating decision is noted.  A handwritten note, however, 
reveals that this Report of Contact was not considered an 
NOD, because the source of the contact was unknown.  The 
Board notes that since the Veteran did not file a timely NOD, 
the July 2005 rating decision became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The finality of the July 2005 rating decision can only be 
overcome by a request for a revision based on clear and 
unmistakable error (CUE).  The Veteran, however, has made no 
allegation of CUE.  Accordingly, his July 2007 statement 
claiming than an effective date prior to October 2006, 
constitutes an impermissible freestanding claim.  Rudd v. 
Nicholson, 20 Vet. App. 296, 300 (2006) (a freestanding claim 
for earlier effective dates vitiates the rule of finality).  
The proper disposition of a free-standing claim for an 
earlier effective date claim is dismissal.  See id. 

Without regard to the impermissible freestanding claim, the 
Board has carefully reviewed the record, but has found no 
basis upon which an earlier effective date is otherwise 
warranted.  

First, the Veteran, himself, did not file a claim for an 
increased evaluation between the July 2005 rating decision 
and the October 2006 claim.  With the exception of the 
unidentified Report of Contact cited above, the record 
reveals no communications from the Veteran.  Similarly, the 
record includes no VA medical records submitted during this 
period relating to his service-connected right hip disorder.  
See 38 C.F.R. § 3.157(b); 38 C.F.R. § 3.400(o)(1).  

Finally, the record includes no medical records providing a 
factual basis supporting a finding that the disability 
increased in severity during the one-year period prior to the 
Veteran's claim for increase.  See 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  

For these reasons, no basis exists upon which to award an 
earlier effective date for the grant of a compensable 
evaluation for the service-connected DJD of the right hip. 

In reaching these conclusions the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against his claims 
for an earlier effective date, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

ORDER

A 40 percent evaluation, but not higher, for the service-
connected low back strain, for the period beginning April 12, 
2007, is granted, subject to the regulations governing the 
payment of VA monetary benefits.

An evaluation higher than 10 percent for the service-
connected degenerative joint disease of the left hip is 
denied.  

A 20 percent evaluation, but not higher for the service-
connected degenerative joint disease of the right hip, for 
the period beginning April 12, 2007, is granted, subject to 
the regulations governing the payment of VA monetary 
benefits.

An effective date earlier than October 30, 2006, for the 
award of service connection for degenerative joint disease of 
the left hip is denied. 
 
An effective date earlier than October 30, 2006, for the 
award of a compensable evaluation for degenerative joint 
disease of the right hip is denied.


____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


